Beck, C. J.
The defendant was indieted and convicted of murder in the first degree, and sentenced to imprisonment for life in the state penitentiary. As it is not shown an appeal has been taken, for the reason that no notice of appeal is shown to have been made, served upon the attorneys who acted as the attorneys of record in the district court at the time of the rendition of the judgment, as required by Code, section 4523, we cannot take jurisdiction of the case. It is, therefore, stricken from the docket.